[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Finding appellant's Assignments of Error Nos. 1 through 6 not well-taken, 7 through 8 and 11 well-taken and 9 through 10 moot, the judgment of the Erie County Court of Common Pleas is reversed, in part, and affirmed, in part. This case is remanded to said court in order that appellant's child support obligations and the health care insurance coverage can be assessed as directed in the Opinion and Judgment Entry by Handwork, P.J., on file. Appellee is hereby ordered to pay the court costs incurred on appeal. Handwork, P.J., Glasser and Sherck, JJ., concur.
* * *